J-S70021-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ALTON D. BROWN                    :      IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                                         :
APPEAL OF: ALTON D. BROWN                :
                                         :
                                         :
                                         :
                                         :
                                         :      No. 741 MDA 2017

                Appeal from the Order Entered April 3, 2017
   In the Court of Common Pleas of Dauphin County Criminal Division at
                     No(s): CP-22-MD-0001812-2016


BEFORE: GANTMAN, P.J., SHOGAN, J., and OTT, J.

MEMORANDUM BY SHOGAN, J.:                           FILED JANUARY 24, 2018

      Appellant, Alton D. Brown, appeals pro se from the April 3, 2017 order

denying his petition for review.   We affirm.

      The record reveals that on December 12, 2016, Appellant filed a pro se

petition for review alleging that he had filed a private criminal complaint on

October 13, 2015, and the Attorney General of Pennsylvania had failed to

respond.   Appellant also filed an application to proceed in forma pauperis

(“IFP”) during the litigation of his petition for review in the trial court. On

April 3, 2017, the trial court denied Appellant’s petition for review and
J-S70021-17


dismissed Appellant’s private criminal complaint as frivolous.1 The trial court

also denied Appellant’s petition for IFP status.

       On May 3, 2017, Appellant filed a timely notice of appeal and an

application to proceed IFP on appeal.            On May 5, 2017, the trial court

granted Appellant’s application to proceed IFP on appeal and directed

Appellant to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b). On May 22, 2017, Appellant timely filed his

Pa.R.A.P. 1925(b) statement with the Dauphin County Clerk of Courts, and it

was entered on the trial court docket. On that same day, Appellant also filed

a motion for an extension of time in which to serve the trial judge with a

copy of the Pa.R.A.P. 1925(b) statement, as Appellant alleged he did not

have sufficient funds to cover the cost of postage.2 On May 25, 2017, the

trial court granted Appellant’s motion for an extension of time to provide the

trial judge a copy of the Pa.R.A.P. 1925(b) statement. However, despite the


____________________________________________


1 We point out that due to the sheer number of filings by Appellant in the
courts of this Commonwealth, it is a daunting and time-consuming task to
track the frivolous, duplicative, and voluminous litigation he creates. See
Brown v. Levy, 73 A.3d 514, 515 (Pa. 2013) (wherein our Supreme Court
labeled Appellant “a frequent filer of frivolous litigation in the Commonwealth
and federal courts.”).

2 Pa.R.A.P. 1925(b) requires an appellant to “file of record in the trial court
and serve on the judge a concise statement of the errors complained of on
appeal[.]” While Appellant timely filed his Pa.R.A.P. 1925(b) statement, he
sought an extension of time in which to serve the trial court judge with a
copy of the statement.



                                           -2-
J-S70021-17


extension of time, Appellant never served the trial judge with a copy of his

Pa.R.A.P. 1925(b) statement.

      On June 19, 2017, the trial court filed a memorandum addressing

Appellant’s appeal. The trial court stated as follows:

             It is well-established that “Appellant’s concise statement
      must properly specify the error to be addressed on appeal.”
      Commonwealth v. Hansley, 24 A.3d 410, 415 (Pa. Super. 2011),
      appeal denied, 613 Pa. 642, 32 A.3d 1275 (2011) (citation
      omitted). “The Rule 1925(b) statement must be specific enough
      for the trial court to identify and address the issues an appellant
      wishes to raise on appeal.” Id. Further, the Pennsylvania
      Superior Court may find a waiver where a concise statement is
      too vague. Id. “When a court has to guess what issues an
      appellant is appealing, that is not enough for meaningful
      review.” Commonwealth v. Dowling, 778 A.2d 683, 686 (Pa.
      Super. 2001) (citation omitted). A Concise Statement which is
      too vague to allow the court to identify the issues raised on
      appeal is the functional equivalent of a no Concise Statement at
      all. Id. at 686-87.

             In the instant matter, pro se Appellant has raised a
      boilerplate claim that fails to identify any specific issues on
      appeal. Instead, the Appellant merely asserts that this Court
      erred in finding that his petition for review is frivolous and that
      as a result of prior rulings, this Court has a bias/prejudice
      against the Appellant. Because Appellant gave a boilerplate claim
      that failed to identify any specific issues on appeal, Appellant has
      waived any issues he may have had on appeal in this matter by
      failing to identify any specific issue on appeal. See Pa.R.A.P.
      1925(b)(4); Commonwealth v. Hansley, 24 A. 3d 410, 415 (Pa.
      Super. 2011).

Memorandum Statement In Lieu Of Opinion: Supplement To Record,

6/19/17, at 1-2 (footnotes omitted).

      After review, we agree with the trial court’s conclusion.          In his

Pa.R.A.P. 1925(b) statement, Appellant baldly alleged trial court error, but


                                     -3-
J-S70021-17


he failed to specify what error the court committed or how the court erred.

Accordingly, Appellant’s Pa.R.A.P. 1925(b) statement is “too vague to allow

the court to identify the issues raised on appeal [and] is the functional

equivalent of no concise statement at all.” Commonwealth v. Hansley, 24

A.3d 410, 415 (Pa. Super. 2011).        Therefore, Appellant has failed to

preserve any issues for this Court to review. Having no issues to review, we

affirm the trial court’s order.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/24/2018




                                   -4-